Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gary Edwards on Wednesday, February 16, 2022.
The application has been amended as follows: 
		In Claim 1
		Line 2  - - in the wireless power signal - - has been changed to “in a wireless power signal received by the receiver; wherein the detecting of the negative modulation is performed”
			Line 3  - -decreasing voltage in a rectifier voltage - - has been changed to “decreasing rectifier voltage”
			Line 7 - - indicated by - -  has been changed to “determined by”
			Line 8 - - in the rectifier voltage - - has been changed to “rectifier voltage”
		In claim 10 line 7   - - occurs - - has been changed to read “is detected”
			

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
The restriction requirement as set forth in the Office action mailed on 7/1/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The Remarks further recite the amendments refine the definition of “negative modulation” and “positive modulation” however the Office finds the definition set forth in the response of 4/13/2021 (Remarks at 6) and Office Action of 7/29/21 (at 2) is sufficient to define the language in question.

Allowable Subject Matter

Claims 1, 3-6, 8-10 are allowed. The following is an examiner’s statement of reasons for allowance: Hwang teaches the wireless power system however does not teach adjusting a receiver output voltage from a regulator coupled to the rectifier circuit to force a transition to a positive modulation, the positive modulation determined by an increasing voltage in the rectifier voltage due to the communication signal. At least this further limitation is not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836